Title: To James Madison from William Lee, 26 September 1802 (Abstract)
From: Lee, William
To: Madison, James


26 September 1802, Bordeaux. Lists vessels with the number of seamen discharged from them since his 10 Aug. dispatch, “making sixty nine seamen to whom may be added forty six strollers whose names are registered in the office as coming from different ports of the Republic which together with the seventy three I had in charge at the date of my last amounts to one hundred and Eighty Eight men who have been thrown on my hands since the 26 July.” Many are destitute, and there are so few direct opportunities to the U.S. that “it is impossible to provide for them as the law directs.” However, this problem may soon be solved as France has “lately passed a law which has put a stop to the sale and Francisation of American and other foreign vessels.” Encloses “a very singular law of the Consuls by virtue of which all blacks and men of Colour of whatever nation have been arrested here by the Commissary of marine and put into prison until reclaimed & sent off by the Agents of the Country from whence they came & if there is no agent to reclaim them they are sent off to the Colonies.” Transmits a packet forwarded by Stephen Cathalan, files of the Moniteur and Journal de Commerce, and his consular bond.
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 3 pp.; marked “duplicate.” Docketed by Brent. Enclosures not found. On 30 Sept., Lee sent JM a nearly identical copy of this letter (ibid.).



   
   A full transcription of this document has been added to the digital edition.

